Title: From James Madison to Thomas Parker, 6 August 1808
From: Madison, James
To: Parker, Thomas



Sir.
Dept. of State, August 6th: 1808.

In the absence of the Secretary of State I have the honor to enclose an extract of a letter from A. M. Cocke Esqr. Commercial Agent of the United States at Martinique by which it appears that Captain Bixby, of the Brig Paul Hamilton of Charleston, has subjected himself to prosecution for discharging from his Vessel at Martinique one of his Seamen, contrary to the provisions of the 1, Section of the Act of the 28 Feb: 1803, entitled "An Act suply: to the act concerning Consuls & Vice-Consuls, and for the further protection of American Seamen."  If more formal testimony of the fact be requisite, the official certificate & Seal of the Commercial Agent will be procured.  This violation of law with the motive alleged for it is such an outrage upon humanity and the rights of the individual Seaman, that examplary punishment seem to be particularly necessary, as well to prevent a repitition of similar deeds as some atonement to the individual in question.  I am &c.

James Madison.

